Case 1-18-47256-cec Doc106 Filed 11/15/19 Entered 11/15/19 17:31:58

Alla Kachan, Esq.

Law Offices of Alla Kachan, P.C.
3099 Coney Island Avenue, 3rd Floor
Brooklyn, NY 11235

Tel.: (718) 513-3145

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
In re: Case No.: 1-18-47256-cec
4921 12th Avenue LLC,
Chapter 11
Debtor.
x
AFFIDAVIT OF SERVICE

State of New York )
) ss.
County of Kings )
Elena Tolmacheva affirms the following under the penalties of perjury, that on November 15,

2019 I served a true copy of the following documents:

1) Notice of Motion Seeking to Retain Counsel for the Debtor;
2) Application to Employ Law Offices of Alla Kachan, P.C. as Attorney for the Debtor;

3) Declaration of Proposed Attorney;
4) Proposed Order Granting the Debtor’s Motion

depositing true copies of same in a post- paid wrapper, in an official depository under the exclusive
custody of the U.S. Postal Service within the State of New York, addressed to the following persons

at the last known address set forth, to wit:

TO:

Office of the United States Trustee
Brooklyn Office

U.S. Federal Office Building

201 Varick Street, Suite 1006

New York, NY 10014

Old Republic National Title Insurance Company
Case 1-18-47256-cec Doc106 Filed 11/15/19

521 5th Avenue
23rd Floor
New York, NY 10175-2399

Beis Chasidei Gorlitz
c/o Hetrick Feinstein LLP

2 Park Avenue
New York, NY 10016-5702

Galster Funding LLC
9 East 45th Street, Ninth Floor
New York, NY 10017-2425

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Old Republic National Title Insurance Compan
a Florida Corporation

c/o Butler Fitzgerald Fiveson & McCarthy

Nine East 45th Street, Ninth Floor

New York, NY 10017-2425

J Ted Donovan

Goldberg Weprin Finkel Goldstein LLP
1501 Broadway 22nd Floor

New York, NY 10036-5600

Butler, Fitzgerald, Fiveson & McCarthy, P.C.
9 East 45th Street, Ninth Floor
New York, New York 10017-8456

Galster Funding LLC

c/o Backenroth Frankel & Krinksy, LLP
800 3rd Ave, FI 11

New York, NY 10022-7651

Yidel’s Online Food Station, LLC
E-Commerce Expand, LLC,

c/o Dahiya Law Offices, LLC

75 Maiden Lane Suite 506

New York NY 10038-4631

Joseph Y. Balisok

Balisok & Kaufman PLLC
251 Troy Avenue 16th Floor
Brooklyn, NY 11213-3601

Entered 11/15/19 17:31:58
Case 1-18-47256-cec Doc106 Filed 11/15/19

Culhane Meadows PLLC
100 Park Avenue 16th Floor
New York, NY 10017-5538

Beis Chasidei Gorlitz

c/o Berkman Henoch et al
100 Garden City Plaza
Garden City, NY 11530-3203

Galster Funding LLC
9 East 45th St., 9th Floor
New York, NY 10017-8456

Galster Funding LLC

c/o Harry Zubli, Esq.

1010 Northern Boulevard, Suite 310
Great Neck, NY 11021-5329

Old Republic National Title Insurance Compan
c/o Butler, Fitzgerald, Fiveson & McCarthy, P.C,
9 East 45th Street, 9th Floor

New York, New York 10017-8456

Dahiya Law Offices, LLC
75 Maiden Lane Suite 506
New York NY 10038

Butler Fitzgerald Fiveson & McCarthy

9 East 45 Street 9 floor
New York, NY 10017

Dated: November 15, 2019

Entered 11/15/19 17:31:58

 

Brooklyn, New York Biena Tolmaheva

Sworn Before Me on This

 

-
/p- Day of vem per » 2019 Olga Luzgina

_—HIOTARY PUBLIC, STATE OF NEW YORK
Registration No, 011.6393488

Qualified In.King County
June 17, 2023

 

Commission Explres

 

 

Notary Public
